EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
	Cancel Claims 11-20.

Election/Restrictions
This application is in condition for allowance except for the presence of claims 11-20 directed to an invention non-elected without traverse.  Accordingly, claims 11-20 have been cancelled.

Allowable Subject Matter
Claims 1-10 allowed.
The following is an examiner’s statement of reasons for allowance: 
The Prior Art of Record teaches (See US 2018/0248021 to Bi et al.) a method of forming a field effect transistor (FET) includes performing an oxidation on a nanosheet structure having alternating sheets of silicon and silicon germanium.  An oxide etch is performed to remove portions of the sheets of silicon germanium. However, the Prior Art of Record fails to teach or render obvious the method as recited in the context of the Claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Roberts P Culbert whose telephone number is (571)272-1433. The examiner can normally be reached Monday thru Thursday 7:30 AM-6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/ROBERTS P CULBERT/Primary Examiner, Art Unit 1716